Citation Nr: 1040783	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder including posttraumatic stress disorder (PTSD), for the 
purpose of entitlement to accrued benefits.

2.  Entitlement to service connection for pancreatic cancer, for 
the purpose of entitlement to accrued benefits.

3.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, for the purpose of entitlement to accrued 
benefits.

4.  Entitlement to service connection for cause of the Veteran's 
death.

5.  Eligibility for Dependent's Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 
and from January 1974 to November 1987.  He had Vietnam service 
from June 1969 to April 1970.  He died in June 2002 of metastatic 
pancreatic cancer due to respiratory and liver failures.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).

The issue regarding service connection for PTSD was remanded in 
January 2000, prior to the Veteran's death.   

The instant issues were remanded again in March 2007.

The issues of entitlement to service connection for pancreatic 
cancer, for the purpose of entitlement to accrued benefits, 
entitlement to service connection for cause of the Veteran's 
death and eligibility for DEA under 38 U.S.C.A. Chapter 35 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  The Veteran's claimed stressors were credible; related to his 
fear of hostile military activity involving events resulting in 
actual or threatened death or serious injury; and consistent with 
the places, types, and circumstances of his service in Vietnam.

2.  At the time of the Veteran's death, the claims file contained 
supporting objective medical evidence that VA psychiatrist and 
psychologist statements have adequately confirmed that: the 
claimed stressors were adequate to support a diagnosis of PTSD, 
and that the PTSD symptoms were related to the claimed stressors 
and fear of hostile military activity. 

3.  Based on the evidence in the possession of VA at the time of 
the Veteran's death, his diabetes mellitus required the use of 
insulin and a restricted diet, but there was no evidence of 
episodes of ketoacidosis or hypoglycemic reactions, regulation of 
activities, or loss of weight or strength as a result of diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, the criteria 
for establishing service connection for an acquired psychiatric 
disorder including PTSD, for purposes of accrued benefits, are 
met.  38 U.S.C.A.  §§ 1110, 1154, 5100, 5103, 5103A, 5107, 5121 
(West 2002 & Supp.  2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.1000 (2009); 75 Fed. Reg. 39,843, et seq. (July 13, 
2010). 

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus for the purposes of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the appellant's claim for service connection for an 
acquired psychiatric disorder including PTSD, for the purpose of 
entitlement to accrued benefits, the VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  The Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.

Regarding the diabetes claim for accrued benefits, the Board 
notes the appellant did not file a specific claim for accrued 
benefits; however, a claim for DIC by a surviving spouse is 
deemed to include a claim for accrued benefits.  See 38 C.F.R. § 
3.152(b)(1).  Therefore, the appellant was not provided specific 
notice with the evidence necessary to support this claim.  
However, the Board notes that the law requires that accrued 
benefit claims be adjudicated on the basis of the evidence that 
was of record at the time of the Veteran's death.  38 C.F.R. § 
3.1000(d)(4).  Thus, there is no prejudice to the claimant in 
adjudication of the accrued benefits claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Accrued Benefit- Laws and Regulations

The law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a veteran, 
his or her lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of death, 
based on existing rating decisions or other evidence that was on 
file when the veteran died.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000 (2009) (Emphasis added).  An 
application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  See 38 C.F.R. § 3.1000(c); 3.152(b) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  The Federal Circuit 
noted that this conclusion comported with the decision in 
Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated 
that a consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive his 
or her own application.  Jones, at 1300. 

I.  Entitlement to service connection for an acquired psychiatric 
disorder including a PTSD, for the purpose of entitlement to 
accrued benefits.

The determinative question in this appeal is whether the evidence 
in the claims file at the time of the Veteran's death is 
sufficient to grant service connection for PTSD.   

After the Veteran died in June 2002, additional private and VA 
medical records of treatment of the Veteran were received and 
associated with the claims files.  The decision here on the claim 
for accrued benefits cannot be based on the evidence contained in 
the private medical records that were not on file when the 
Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, 
because the VA treatment records associated with the claims file 
after the Veteran died were in VA's possession, they are 
constructively of record at that time and may form a basis for a 
grant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v.  
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet.  
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70,  
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The regulation was recently amended, effective July 13, 2010, to 
eliminate the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity" and is otherwise 
consistent with the places, types, and circumstances of the 
Veteran's service.  The newly amended regulation provides that if 
a stressor claimed by a veteran is related to the Veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted,  confirms that the claimed stressor is adequate 
to support a diagnosis of posttraumatic stress disorder and that 
the veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and  circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in- service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with  
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (to 
be codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or  
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id. 

Analysis

The Veteran's service connection claim for PTSD was based on his 
belief that this disability arose as a result of his service in 
Vietnam. The Veteran submitted statements contending that he 
experienced multiple stressors in Vietnam, including being 
subject to mortar fire, and witnessing fellow soldiers and a 
close friend shot.  The Veteran's service records reflect that he 
was part of the Company C 69th Engineering Battalion 
(Construction) with stationing in USARPAC between July 1969 and 
April 1970. 

The RO attempted to verify the Veteran's stressors.  A May 2003 
report from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) includes a historical report by the 1st 
Battalion, 22nd Infantry for 1969.  However, the report does not 
refer to the whereabouts or activities of the Company C 69th 
Engineering Battalion.  He also reported the killing of his 
friend Joe Willie Brown, in June 1969.

The Veteran's medals include an Army Commendation Medal and a 
Vietnamese Cross of Gallantry with Palm, each of which may 
connote having engaged in combat with the enemy, but neither of 
which are conclusive of this fact.  A report from the NPRC in 
March 2002 that shows he received the Army Commendation Medal for 
meritorious service.  

The record reflects that numerous attempts have been made to 
verify the Veteran's claimed stressors.  A report from the Joint 
Services Records Research Center (JSRRC) indicates that there 
were no casualty reports for an individual named Joe Willie Brown 
or Joseph Brown from June 1, 1969 to August 30, 1969.  
Additionally, they were unable to place any personnel of the 69th 
Engineering Battalion at Chu Lai from June 1969 to August 1969.  
During this time period, Company C operated the Rock Offloading 
Facility at Binh Minh until September 1969 and one member of the 
battalion was awarded the Purple Heart during this period.

However, service records indicate that the from June 1969 to 
December 1969, the Company C 69th Engineering Battalion was a 
combat unit in Vietnam at Can Tho, Long Thanh and Dong Tam.

The Board initially notes that, based on the evidence of record, 
the Veteran did not engage in combat with the enemy.  In this 
regard, his service personnel records, to include his military 
awards and decorations, do not denote combat service.  However, 
such records reflect that the Veteran's most significant duty 
assignments were with a Company that was exposed to combat.  The 
Board notes that morning reports show that the Veteran was a 
member of Company C 69th Engineering Battalion in July 1969 and 
December 1969.

The Veteran's stressors of including being subject to mortar fire 
are within the new evidentiary standard of fear of hostile 
military or terrorist activity.  There is no clear and convincing 
evidence to indicate the stressors did not occur.  The stressors 
are consistent with the circumstances of his service in Vietnam, 
as he was with the Company C 69th Engineering Battalion which was 
apparently unit that saw some combat in Vietnam.  Therefore, the 
Board finds that the Veteran's lay testimony alone establishes 
the occurrence of these claimed in-service stressors under the 
new regulation.  See 38 C.F.R. § 3.304(f)(3) at 75 Fed. Reg. 
39,843 (July 13, 2010), with correcting amendments at 75 Fed. 
Reg. 41,092 (July 15, 2010).   

As for whether the Veteran has a valid diagnosis of PTSD linked 
to these stressors, the Board notes that the Veteran's service 
treatment records indicate that on multiple occasions during 
service for alcoholism and dementia from alcoholism.  The Veteran 
also had a diagnosis of adjustment disorder with angry and 
depressed features.

An October 1999 VA psychological assessment diagnosed the Veteran 
with PTSD due to exposures to combat events that resulted in 
intense fear, helplessness and horror.  The VA psychologist noted 
a prolonged history of exposure to combat and chronic PTSD.

An April 2001 VA treatment note diagnosed the Veteran with 
chronic Vietnam War induced PTSD in acute exacerbation.  It was 
noted that the Veteran was experiencing intense war-related 
trauma processing.  The Veteran had personally experienced, 
witnessed and been exposed to multiple war-related traumas.

In a January 2010 VA records review, the VA psychologist noted 
that the Veteran presented with stressors and that the records 
also suggested that the Veteran had been diagnosed with PTSD and 
depression.  The psychologist determined that he could not 
determine conclusively whether the Veteran had PTSD related to 
his stressors.  However, he did indicate that the stressors 
offered in the claims file would clearly be stressors that would 
result in PTSD and treatment providers in his record clearly had 
diagnosed him with PTSD, depression and polysubstance abuse which 
suggested that the Veteran did most likely have PTSD, depression 
and polysubstance abuse.  PTSD certainly could have been a result 
of these stressors in Vietnam.  It was as least as likely as not 
that the depression reaction and the stressor reaction that he 
had in the military, the adjustment reaction with depressive 
features, was a result of the stressors that he experienced in 
Vietnam. 

The October 1999 and April 2001 VA treatment notes essentially 
confirmed that the claimed stressors were adequate to support a 
diagnosis of PTSD, and that the PTSD symptoms were related to the 
claimed stressors.  Additionally, the January 2010 VA records 
reviewer concluded that it was as least as likely as not that the 
depression reaction and the stressor reaction that he had in the 
military was a result of the stressors that he experienced in 
Vietnam.

In sum, the Veteran's claimed stressors were credible, and 
related to his fear of hostile military activity involving events 
resulting in actual or threatened death or serious injury; and 
consistent with the places, types, and circumstances of his 
service in Vietnam.  At the time of the Veteran's death, the 
claims file contained supporting objective medical evidence that 
VA psychiatrist and psychologist statements have sufficiently 
confirmed that the claimed stressors were adequate to support a 
diagnosis of PTSD, and that the PTSD symptoms were related to the 
claimed stressors  and fear of hostile military activity.  There 
is no clear and convincing evidence to the contrary.

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether an 
acquired psychiatric disorder including PTSD, is related to 
service.  Accordingly, considering the new regulation, and 
resolving all reasonable doubt in the appellant's favor, the 
Board finds that an acquired psychiatric disorder including PTSD 
was incurred in service, and that service connection for an 
acquired psychiatric disorder including PTSD, for purposes of 
accrued benefits, is warranted.  38 U.S.C.A. §§ 5107, 5121; 38  
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.1000. 



II.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, for the purpose of entitlement to accrued 
benefits.

Higher Ratings- Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009). In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Background and Analysis

The record shows that entitlement to service connection for 
diabetes mellitus was established by a February 2002 rating 
decision which assigned a 20 percent evaluation, effective from 
May 2, 2001.  The Veteran submitted a notice of disagreement with 
this evaluation in May 2002.  The adjudication of his appeal was 
still pending at the time of his death.

Diabetes mellitus that requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated is evaluated as 100 percent disabling.

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated is evaluated as 60 percent disabling.

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent disabling.

When insulin and a restricted diet is required, or an oral 
hypoglycemic agent and a restricted diet, a 20 percent evaluation 
is merited.

When diabetes mellitus is manageable by restricted diet only, a 
10 rating is warranted.

Note one for the rating code for diabetes states that the 
adjudicator is to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Code 7913 (2009). 

A May 2001 VA treatment note reflected that the Veteran had Type 
II diabetes mellitus that was unspecified or uncontrolled.

The Veteran underwent a VA examination in December 2001.  The 
Veteran reported being diagnosed with diabetes mellitus in March 
2001 during a routine screening examination.  He was told he had 
non-insulin dependent diabetes and attempted to stick to an ADA 
diet.  He had been prescribed Glucotrol which he had been taking.  
He did not have diabetic retinopathy, cataracts or glaucoma.  He 
did not have diabetic sores or ulcers.  The diagnosis was 
diabetes mellitus under very good control.

An April 2002 treatment note reflected that the Veteran was on a 
diabetic diet.

A May 2002 treatment note reported that the Veteran's blood sugar 
was controlled currently.

The Board is unable to find that the evidence supports 
entitlement to an evaluation of greater than 20 percent for 
diabetes mellitus for the purposes of accrued benefits.  The 
objective medical evidence shows that the Veteran's service-
connected diabetes mellitus requires oral medication and a 
restricted diet.  However, the competent medical evidence of 
record does not reflect that the Veteran's diabetes mellitus 
required "regulation of activities", defined in Diagnostic Code 
7913 as "avoidance of strenuous occupational and recreational 
activities".  None of the medical records show that the Veteran 
was asked by a doctor to regulate his activities as a result of 
the diabetes mellitus or that he regulated activities on his own 
due to the diabetes.  The Board points out that the requirement 
that diabetes mellitus necessitates regulation of activities is a 
primary factor distinguishing a 40 percent rating from the 20 
percent evaluation under Diagnostic Code 7913.  It logically 
follows that the Veteran also lacked those factors that are 
criteria for a rating higher than 40 percent (episodes of 
ketoacidosis or hypoglycemic reactions requiring hospitalizations 
for diabetic care, visits at least twice monthly to a diabetic 
care provider, etc.).

Finally, the Board has considered whether "staged" ratings are 
appropriate.  See Fenderson, supra.  The record, however, does 
not support assigning different percentage disability ratings 
during the period in question. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder including PTSD, for the purpose of entitlement to 
accrued benefits is granted.

Entitlement to an initial evaluation in excess of 20 percent for 
diabetes mellitus for the purposes of accrued benefits is denied. 


REMAND

The Board's review of the claims file reveals that additional RO 
action on the claims for entitlement to service connection for 
pancreatic cancer, for the purpose of entitlement to accrued 
benefits, entitlement to service connection for cause of the 
Veteran's death and eligibility for DEA under 38 U.S.C.A. Chapter 
35 is warranted.

The service treatment records relate that the Veteran was treated 
for pancreatitis during service.  The Board notes that per the 
March 2007 remand, a VA records review was conducted in January 
2010.  The reviewer concluded that the Veteran's death, which was 
a result of pancreatic cancer, was less likely than not related 
to the Veteran's service connected diabetes mellitus.

However, the records reviewer did not address whether the 
Veteran's pancreatic cancer was related to his service.  The 
Board also notes that there currently is no competent medical 
opinion which specifically addresses whether an etiological 
relationship, if any, existed between the Veteran's in-service 
pancreatitis, his pancreatic cancer, and his demise. 

Therefore, a medical opinion is needed to determine if his in-
service pancreatitis was etiologically related to his pancreatic 
cancer and his death. 

The Board also notes that the Veteran's service treatment records 
at time described his pancreatitis as alcohol induced.  Therefore 
the VA reviewer should be cognizant that a disease incurred 
during active service will not be deemed to have been incurred in 
line of duty if the disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause death or 
disability to the user.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(m), 3.301(d).  

Additionally, it is also noted that the claims of entitlement to 
service connection for the cause of the Veteran's death and 
entitlement to Dependents' Educational Assistance under 38 
U.S.C.A. § Chapter 35 are intertwined with the claim being 
remanded.  This is true because resolution of the claim that is 
the subject of this REMAND could have an effect on the outcome of 
the claim for cause of death and DEA benefits.  As a remand is 
necessary for further development and adjudication, the cause of 
death and DEA claims will be held in abeyance pending completion 
of the development discussed below.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should have the Veteran's 
claims file reviewed by a VA examiner with 
expertise in pancreatic cancer.  The 
examiner should be requested to render an 
opinion as to what etiological 
relationship, if any, existed between the 
Veteran's in-service pancreatitis, his 
pancreatic cancer, and his demise.  The 
examiner should also specify if the 
Veteran's pancreatic cancer was a direct 
result of alcohol abuse pursuant to 38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), 
3.301(d).  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  Detailed reasons and bases 
for the opinion reached should be legibly 
recorded.

2.  After the development requested above 
has been completed, the RO/AMC should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


